Name: Council Regulation (EEC) No 2060/90 of 16 July 1990 on transitional measures concerning trade with the German Democratic Republic in the agriculture and fisheries sector
 Type: Regulation
 Subject Matter: fisheries;  political geography;  distributive trades
 Date Published: nan

 20 . 7. 90 Official Journal of the European Communities No L 188/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2060/90 of 16 July 1990 on transitional measures concerning trade with the German Democratic Republic in the agriculture and fisheries sector on the other, this Regulation shall apply with due regard to the relevant provisions of the Act of Accession, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 , 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas the Federal Republic of Germany and the German Democratic Republic have concluded a treaty ('Staatsvertrag') for the immediate establishment of a monetary union and the progressive integration of the German Democratic Republic into the economic and social system of the Federal Republic of Germany and into the legal system of the Community in advance of the formal union of the two States ; Whereas the ('Staatsvertrag') states that the German Democratic Republic shall align its policies on the laws and objectives of the European Communities ; Whereas Article 15 of the 'Staatsvertrag' provides for the German Democratic Republic to suspend the collection of levies and the grant of refunds on trade with the Community in the agriculture sector provided that the Community does likewise ; Whereas, in view of the scheme introduced or to be intro ­ duced by the German Democratic Republic, the Commu ­ nity should adopt specific rules for agricultural products, whether or not processed ; Whereas it appears appropriate, in order to enable the Community's external arrangements to be adapted rapidly to developments in the German Democratic Republic, to confer upon the Commission the relevant implementing powers in accordance with the Management Committee procedure ; Whereas , as regards trade between the German Democ ­ ratic Republic, on the one hand, and Spain and Portugal, Article 1 This Regulation shall apply to the agricultural products listed in Annex II to the EEC Treaty and to goods resul ­ ting from the processing of agricultural products as referred to in Regulation (EEC) No 3033/80 (2), as last amened by Regulation (EEC) No 1436/90 (3). Article 2 In so far as the Commission establishes, under the proce ­ dure laid down in Article 5, that the conditions of Article 3 are met, the collection of levies and the application of other charges, quantitative restrictions and measures having equivalent effect under the common arrangements for products and goods referred to in Article 1 shall be suspended, taking into account the relevant provisions of the Act of Accession of Spain and Portugal, in Commu ­ nity trade with the German Democratic Republic. However, the Kingdom of Spain and the Portuguese Republic may maintain, with regard to the German Democratic Republic, the quantitative restrictions which relate to the products listed in Annex I to Council Regu ­ lation (EEC) No 288/82 of 5 February 1982 on common rules for imports (4), as last amended by Regulation (EEC) No 3365/89 0. Article 3 1 . The Commission is hereby empowered, under the procedure laid down in Article 5, to take the implemen ­ ting measures with regard to Article 2 : (2) OJ No L 323 , 29 . 11 . 1980, p. 1 . O OJ No L 138 , 31 . 5. 1990, p. 9 . (4) OJ No L 35, 9 . 2 . 1982, p. 1 . O OJ No L 325, 10 . 11 . 1989, p. 1 . (') Opinion delivered on 13 July 1990 (not yet published in the Official Journal). No L 188/2 Official Journal of the European Communities 20 . 7. 90 (a) to the extent that the German Democratic Republic :  establishes mechanisms similar to those of the common agricultural and fisheries policies or of the common trading system, and  takes, or is on the point of taking, measures guaranteeing free access for Community goods ; (b) -having due regard to the effect of the mechanisms in question on the production and marketing of the products referred to in Article 1 . 2. The first indent of paragraph 1 (a) shall be without prejudice to the German Democratic Republic's obliga ­ tions under agreements with third countries, on condition that it takes measures with regard to products or goods from third countries to ensure that Community provisions concerning such countries are not circumvented. Article 4 1 . Notwithstanding Article 5, the measures suspended under Article 2 may be reintroduced by the Commission, either on its own initiative or at the request of a Member State, to the extent necessary to avoid disturbances likely to jeopardize achievement of the objectives of Article 39 of the EEC Treaty. 2. If the German Democratic Republic is led to take protective measures in order to avoid the free access of Community products or goods covered by this Regulation giving rise to serious difficulties in a sector of its economic activities , this will not prevent the application of Article 2, provided that such measures are applied in a uniform way to one or more categories of Community products or goods. Article 5 The provisions for implementing this Regulation shall be adopted in accordance with the procedure laid down by Article 26 of Regulation (EEC) No 2727/75 (6), as last amended by Regulation (EEC) No 1340/90 Q, or the corresponding Articles of the other Regulations on the common organization of the agriculture and fisheries markets . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The suspensory measures may become applicable with effect from 1 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1990 . For the Council The President G. DE MICHELIS (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 134, 28 . 5. 1990, p. 1 .